Citation Nr: 0607983	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1960 to February 
1964.  The appellant is the veteran's surviving spouse.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Board of Veterans' Appeals decided this 
appeal in August 2004.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's decision and remanded the case for 
further action.

The Secretary and the appellant filed a Joint Motion for 
Remand of the Board's decision [hereinafter Joint Motion] 
with the court, stipulating that the veteran filed a claim 
for service connection for metastatic neuroendocrine 
carcinoma before he died and that the RO denied a claim for 
accrued benefits, stating there were no claims pending when 
the veteran died.  VA received the veteran's claim on July 7, 
1999, two days before he died.  The RO has not adjudicated 
the claim for accrued benefits on the merits.  Whereas the 
merits of the claim remain unadjudicated, the matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board's August 2004 decision and the November 2003 VA 
medical opinion both misstated the immediate cause of the 
veteran's death as "anemia."  The death certificate states 
the immediate cause of death as "uremia."  The Secretary 
and the appellant agreed that the Board's failure to note or 
correct the error was a failure to provide adequate reasons 
and bases for its decision.

The Board cannot determine for the doctor whether his opinion 
would be different if he correctly identified the immediate 
cause of death as uremia.  His opinion did discuss at some 
length the role of anemia in the veteran's death.

The Secretary and the appellant noted the doctor's 

apparent editorializing while addressing 
Appellant's statements as to what doctors 
told.  The examiner stated, among other 
things, "[U]nfortunately our system 
requires some sort of adversarial, 
confrontational case be followed in order 
to grant benefits to the serviceman's 
family members."  Given the pro-
claimant, non-adversarial nature of the 
VA benefits system, the Board should 
address the impact of the doctor's 
statements, especially the above quoted 
one, on the probative value of his 
opinion.

Joint Motion 3.

By "editorializing," the Joint Motion means comments not 
responsive to the medical questions asked of the reviewing 
physician.  The Secretary and the appellant appear concerned 
that the opinion is biased or that the doctor misconstrued 
his function in the process of deciding entitlement to VA 
benefits such that his opinion is influenced by non-medical 
concerns.

The part of Dr. Drummond's comments quoted in the Joint 
Motion is out of context.  Read in context, they permit of 
several inferences, on the whole suggesting sympathy towards 
the appellant rather than bias against.  Nonetheless, the 
statements are sufficiently ambiguous that this remand will 
request another opinion from another doctor, to avoid any 
taint or appearance of bias.

Finally, a summary is in the claims file of a medical case 
study entitled "A case of asbestos exposure complicated by a 
malignant pheochromocytoma."  This remand will request the 
next reviewer's comments on this item of evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a 
physician who has not reviewed it before.  
Request the reviewer to answer the 
following questions without comment on 
non-medical matters:

*	Whether the cause of the veteran's 
death is related to asbestos 
exposure during his military 
service.  The examiner's attention 
is directed to (a) the veteran's 
reported history of asbestos 
exposure during military service and 
the evidence of multiple pleural-
based plaque associated with 
possible asbestos exposure shown on 
December 1997 abdominal CT scans; 
and (b) the original and the amended 
death certificate, which clearly 
shows the immediate cause of death 
as uremia and added pulmonary 
metastatic nodules as significant 
condition not contributing to the 
underlying cause.

*	Whether it is at least as likely as 
not that the clinical record 
supports a finding that the veteran 
had an asbestos-related condition 
prior to his death, and if so, what 
it was.

*	Whether it is at least as likely as 
not the veteran's death was 
proximately due to or the result of 
asbestos exposure.

*	Whether it is at least as likely as 
not a condition related to asbestos 
exposure contributed substantially 
and materially to the veteran's 
death.

*	Whether the document from Pub Med in 
the claims file, entitled "A case 
of asbestos exposure complicated by 
a malignant pheochromocytoma," 
shows a causal link between asbestos 
exposure and adrenal gland cancer.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The appellant need take no further action until 
she is further informed.  The purpose of this REMAND is to 
obtain additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

